    Case 1:17-cr-00404-KAM Document 303 Filed 09/10/19 Page 1 of 1 PageID #: 1114




                                                              40 Fulton Street – 23rd Floor – New York, NY 10038
                                Office: 212-235-5494 • Fax: 212-480-4444 • Email: Elizabeth@MacedonioLaw.com


                                                                                       September 10, 2019
Electronically Filed

Honorable Kiyo A. Matsumoto
United States District Judge
Eastern District of New York
225 Cadman Plaza
Brooklyn, New York 11201

                           Re: United States v. Christopher Curanovic
                                       17 Cr. 404 (KAM)
Dear Judge Matsumoto:

      With the consent of the government, I write seeking an adjournment of the sentence in the
above referenced matter. It is currently on the Court’s calendar for October 3, 2019.

       The within request is made as I will be on trial before the Honorable William F. Kuntz, II,
for approximately the next three weeks. Thus, in order to properly prepare Mr. Curanovic’s
sentence submission, I am seeking additional time from the Court.

      Accordingly, I ask that the sentence be adjourned. I thank Your Honor for her
consideration in this matter.

                                          Respectfully submitted,
                                          Elizabeth E. Macedonio
                                          Elizabeth E. Macedonio
                                          Attorney for the Defendant
                                          Christopher Curanovic




All Parties - Via ECF
